                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             2:17-cr-00005-SVW

Defendant         Alberto Correa Gonzalez                                   Social Security No. N           O   N       E
akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY      YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.          11        05      2018


 COUNSEL                                                         James R. Tedford, II (CJA appointment)
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                                CONTENDERE                GUILTY
  FINDING              There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine in violation of 21 U.S.C. §§ 846,
                      841(b)(1)(A) as charged in Count One of the Indictment
JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER               the custody of the Bureau of Prisons to be imprisoned for a term of:


        SEVENTY (70) MONTHS

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following
terms and conditions:

          1.   The defendant shall comply with the rules and regulations of the United States Probation Office and General Order 05-02, with
               the exception of Conditions 5, 6, and 14 of that order.

          2.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15
               days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
               Probation Officer.

          3.   The defendant shall cooperate in the collection of a DNA sample from the defendant.

          4.   The defendant shall comply with the immigration rules and regulations of the United States, and if deported from this country,
               either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not required to report to the Probation
               Office while residing outside of the United States; however, within 72 hours of release from any custody or any reentry to the
               United States during the period of Court-ordered supervision, the defendant shall report for instructions to the United States
               Probation Office located at: the United States Court House, 312 North Spring Street, Room 600, Los Angeles, California 90012.

          It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

          Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

        It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or before 12 noon,
December 5, 2018. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States
Marshal located at:


CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 5
USA vs.     Alberto Corea Gonzalez                                             Docket No.:       2:17-cr-00005-SVW

                      Roybal Federal Building
                      255 East Temple Street
                      Los Angeles, California 90012

          The defendant is informed of his rights on appeal.

          All remaining counts are dismissed.

          The bond is exonerated upon self-surrender.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           Date:      November 13, 2018                             STEPHEN V. WILSON, U. S. District Judge


It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                    Clerk, U.S. District Court



                                                               By
           Filed Date: November 13, 2018                            Paul M. Cruz, Deputy Clerk



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 5
USA vs.     Alberto Corea Gonzalez                                                Docket No.:     2:17-cr-00005-SVW

1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
     crime;                                                                         engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal               any person convicted of a felony unless granted permission to do
     judicial district of residence within 72 hours of imposition of a              so by the probation officer. This condition will not apply to
     sentence of probation or release from imprisonment, unless                     intimate family members, unless the court has completed an
     otherwise directed by the probation officer;                                   individualized review and has determined that the restriction is
3.   The defendant must report to the probation office as instructed by             necessary for protection of the community or rehabilitation;
     the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                   not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation               other controlled substance, or any paraphernalia related to such
     officer;                                                                       substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation     11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment              being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation              ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                permission of the court;
7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation              specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                           probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by               requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                       from criminal conduct, protect the public from further crimes of
     unanticipated change;                                                          the defendant; and provide the defendant with needed educational
                                                                                    or vocational training, medical care, or other correctional treatment
                                                                                    in the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 3 of 5
USA vs.     Alberto Corea Gonzalez                                            Docket No.:     2:17-cr-00005-SVW




The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as
directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court
may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

Payments will be applied in the following order:

1. Special assessments under 18 U.S.C. § 3013;
2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3. Fine;
4. Community restitution, under 18 U.S.C. § 3663(c); and
5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
or open any line of credit without prior approval of the Probation Officer.

The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
any business accounts, must be disclosed to the Probation Officer upon request.


The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                              These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 5
USA vs.     Alberto Corea Gonzalez                                              Docket No.:       2:17-cr-00005-SVW



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                              By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

                                                                    Clerk, U.S. District Court


                                                              By
           Filed Date                                               Deputy Clerk


                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
